Bigelow, J.
A motion to quash is addressed to the discretion of the court and no exception lies to the mode of its exercise. Commonwealth v. Eastman, 1 Cush. 189. But, aside from this, the complaint was in due form, and charged the defendant, in apt and technical language, with an offence under St. 1855, c. 215, § 15.
The provision in § 23, which requires, where a complaint is made by an officer upon the disclosure of a person arrested in a state of intoxication, that the person so arrested “ shall be named as one of the witnesses in the said complaint,” is directory only, and is designed to guide officers and magistrates in the perform*458anee of the duties imposed on them under that section of the statute. But it is not intended to change the form of complaints or indictments, or to require any new or special allegations against the person charged with the offence of selling liquor contrary to law. The offence would be the same, whether the liquor was sold to a person who drank it till he was intoxicated, or to one who used it in moderation, and it may in either case be set out in the same terms. Exceptions overruled.